UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (97.4%) (a) Shares Value Aerospace and defense (4.8%) Airbus Group SE (France) 2,727 $161,973 Boeing Co. (The) 8,300 1,086,885 Bombardier, Inc. Class B (Canada) (S) 157,900 197,597 General Dynamics Corp. 9,600 1,324,320 Honeywell International, Inc. 8,327 788,484 L-3 Communications Holdings, Inc. 8,824 922,284 Northrop Grumman Corp. 12,800 2,124,160 Raytheon Co. 4,300 469,818 Spirit AeroSystems Holdings, Inc. Class A (NON) 8,700 420,558 TransDigm Group, Inc. (NON) 1,600 339,856 United Technologies Corp. 8,610 766,204 Airlines (1.0%) Alaska Air Group, Inc. 4,300 341,635 Southwest Airlines Co. 28,600 1,087,944 Spirit Airlines, Inc. (NON) 2,400 113,520 United Continental Holdings, Inc. (NON) 3,200 169,760 Auto components (1.1%) Delphi Automotive PLC (United Kingdom) 9,200 699,568 Goodyear Tire & Rubber Co. (The) 8,200 240,506 Lear Corp. 5,300 576,534 Magna International, Inc. (Canada) 8,000 384,080 Automobiles (0.4%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) (S) 18,100 239,101 General Motors Co. 15,400 462,308 Banks (7.7%) Bank of America Corp. 128,942 2,008,916 Citigroup, Inc. 36,757 1,823,515 JPMorgan Chase & Co. 77,527 4,726,821 KeyCorp 20,800 270,608 PNC Financial Services Group, Inc. 7,600 677,920 Regions Financial Corp. 49,700 447,797 SunTrust Banks, Inc. 11,700 447,408 Wells Fargo & Co. 68,550 3,520,043 Beverages (2.0%) Coca-Cola Co. (The) 12,000 481,440 Coca-Cola Enterprises, Inc. 10,000 483,500 Dr. Pepper Snapple Group, Inc. 8,500 671,925 PepsiCo, Inc. 20,620 1,944,466 Biotechnology (3.8%) AMAG Pharmaceuticals, Inc. (NON) 14,537 577,555 Amgen, Inc. 11,463 1,585,562 Biogen, Inc. (NON) 3,200 933,792 Celgene Corp. (NON) 14,800 1,600,916 Gilead Sciences, Inc. 18,100 1,777,239 United Therapeutics Corp. (NON) 1,600 209,984 Building products (0.4%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 5,491 166,926 Fortune Brands Home & Security, Inc. 6,200 294,314 Masco Corp. 8,900 224,102 Capital markets (3.1%) Bank of New York Mellon Corp. (The) 13,800 540,270 Blackstone Group LP (The) 9,400 297,698 Carlyle Group LP (The) 26,409 443,671 Charles Schwab Corp. (The) 14,200 405,552 Goldman Sachs Group, Inc. (The) 9,420 1,636,819 KKR & Co. LP 15,600 261,768 Morgan Stanley 29,900 941,850 State Street Corp. 13,300 893,893 Chemicals (1.7%) Axalta Coating Systems, Ltd. (NON) 12,300 311,682 Dow Chemical Co. (The) 20,401 865,002 E.I. du Pont de Nemours & Co. 10,400 501,280 LyondellBasell Industries NV Class A 8,100 675,216 Sherwin-Williams Co. (The) 1,700 378,726 Symrise AG (Germany) 3,792 227,782 Commercial services and supplies (0.8%) KAR Auction Services, Inc. 8,293 294,402 MiX Telematics, Ltd. ADR (South Africa) (NON) 15,267 80,762 Tyco International PLC 8,300 277,718 Waste Management, Inc. 11,000 547,910 West Corp. 9,300 208,320 Communications equipment (1.7%) Cisco Systems, Inc. 73,441 1,927,826 QUALCOMM, Inc. 20,300 1,090,719 Consumer finance (1.5%) American Express Co. 12,600 934,038 Capital One Financial Corp. 11,100 804,972 Discover Financial Services 18,500 961,815 Containers and packaging (0.4%) Berry Plastics Group, Inc. (NON) 9,010 270,931 Sealed Air Corp. 9,000 421,920 Diversified financial services (1.1%) Berkshire Hathaway, Inc. Class B (NON) 3,230 421,192 Easterly Acquisition Corp. (Units) (NON) 73,720 740,886 Pace Holdings Corp. (Units) (NON) 36,281 371,880 Voya Financial, Inc. 10,600 410,962 Diversified telecommunication services (1.6%) AT&T, Inc. 31,372 1,022,100 Iridium Communications, Inc. (NON) (S) 32,237 198,258 Level 3 Communications, Inc. (NON) 4,000 174,760 Verizon Communications, Inc. 34,850 1,516,324 Electric utilities (1.2%) Duke Energy Corp. 5,000 359,700 Edison International 9,100 573,937 Entergy Corp. 10,100 657,510 Exelon Corp. 20,500 608,850 Electronic equipment, instruments, and components (0.4%) CDW Corp. of Delaware 5,312 217,048 Corning, Inc. 32,600 558,112 Energy equipment and services (1.3%) Cameron International Corp. (NON) 10,200 625,464 Halliburton Co. 7,900 279,265 Nabors Industries, Ltd. 25,800 243,810 Schlumberger, Ltd. 15,984 1,102,416 Food and staples retail (3.2%) Costco Wholesale Corp. 6,200 896,334 CVS Health Corp. 23,180 2,236,406 Kroger Co. (The) 41,900 1,511,333 Wal-Mart Stores, Inc. 11,900 771,596 Walgreens Boots Alliance, Inc. 3,900 324,090 Food products (0.7%) Archer-Daniels-Midland Co. 9,800 406,210 Blue Buffalo Pet Products, Inc. (NON) (S) 12,917 231,343 JM Smucker Co. (The) 1,800 205,362 Pinnacle Foods, Inc. 10,600 443,928 Gas utilities (0.2%) UGI Corp. 9,200 320,344 Health-care equipment and supplies (1.1%) Abbott Laboratories 14,800 595,256 Edwards Lifesciences Corp. (NON) 2,400 341,208 Medtronic PLC 8,167 546,699 St. Jude Medical, Inc. 6,500 410,085 Health-care providers and services (3.5%) Aetna, Inc. 6,900 754,929 AmerisourceBergen Corp. 6,600 626,934 Anthem, Inc. 7,000 980,000 Cardinal Health, Inc. 10,100 775,882 Cigna Corp. 4,800 648,096 Express Scripts Holding Co. (NON) 3,900 315,744 HCA Holdings, Inc. (NON) 12,200 943,792 UnitedHealth Group, Inc. 9,900 1,148,499 Health-care technology (0.1%) Press Ganey Holdings, Inc. (NON) 3,327 98,446 Hotels, restaurants, and leisure (1.2%) Las Vegas Sands Corp. (S) 11,700 444,249 McDonald's Corp. 4,830 475,900 Penn National Gaming, Inc. (NON) 31,200 523,536 Wyndham Worldwide Corp. 4,700 337,930 Yum! Brands, Inc. 3,700 295,815 Household durables (0.3%) New Home Co., Inc. (The) (NON) 20,092 260,191 WCI Communities, Inc. (NON) 10,200 230,826 Household products (1.0%) Kimberly-Clark Corp. 4,400 479,776 Procter & Gamble Co. (The) 17,450 1,255,353 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 37,000 549,450 Industrial conglomerates (1.3%) Danaher Corp. 11,700 996,957 General Electric Co. 41,320 1,042,090 Siemens AG (Germany) 2,439 217,908 Insurance (2.8%) American International Group, Inc. 28,533 1,621,245 Assured Guaranty, Ltd. 12,300 307,500 Hartford Financial Services Group, Inc. (The) 16,600 759,948 Lincoln National Corp. 11,100 526,806 MetLife, Inc. 13,848 652,933 Prudential PLC (United Kingdom) 11,410 241,214 Travelers Cos., Inc. (The) 7,900 786,287 Internet and catalog retail (1.4%) Amazon.com, Inc. (NON) 1,965 1,005,864 Expedia, Inc. 4,500 529,560 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 Global Fashion Holding SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 134,885 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Priceline Group, Inc. (The) (NON) 600 742,116 Internet software and services (2.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 5,942 350,400 eBay, Inc. (NON) 12,000 293,280 Facebook, Inc. Class A (NON) 10,900 979,910 Google, Inc. Class C (NON) 4,918 2,992,210 Yahoo!, Inc. (NON) 9,000 260,190 IT Services (3.2%) Amdocs, Ltd. 5,400 307,152 Computer Sciences Corp. 13,900 853,182 DST Systems, Inc. 4,086 429,602 IBM Corp. 8,680 1,258,340 MasterCard, Inc. Class A 12,800 1,153,536 PayPal Holdings, Inc. (NON) 12,000 372,480 Visa, Inc. Class A 13,500 940,410 Xerox Corp. 35,400 344,442 Leisure products (0.2%) Hasbro, Inc. 3,100 223,634 MCBC Holdings, Inc. (NON) 4,013 52,008 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 6,200 212,846 Waters Corp. (NON) 1,500 177,315 Machinery (1.0%) Caterpillar, Inc. 4,700 307,192 Deere & Co. 7,300 540,200 Parker Hannifin Corp. 4,200 408,660 Trinity Industries, Inc. 20,767 470,788 Media (3.3%) Comcast Corp. Class A 28,470 1,619,374 Discovery Communications, Inc. Class A (NON) (S) 10,000 260,300 DISH Network Corp. Class A (NON) 7,500 437,550 Omnicom Group, Inc. 6,400 421,760 Time Warner Cable, Inc. 3,800 681,606 Time Warner, Inc. 11,600 797,500 Time, Inc. 1,850 35,243 Twenty-First Century Fox, Inc. 18,300 493,734 Walt Disney Co. (The) 11,700 1,195,740 Metals and mining (0.3%) Freeport-McMoRan, Inc. (Indonesia) 11,700 113,373 Nucor Corp. 10,400 390,520 United States Steel Corp. (S) 8,000 83,360 Multi-utilities (0.3%) Public Service Enterprise Group, Inc. 12,400 522,784 Multiline retail (1.4%) Dollar General Corp. 5,200 376,688 Kohl's Corp. 8,300 384,373 Macy's, Inc. 15,200 780,064 Target Corp. 12,700 998,982 Oil, gas, and consumable fuels (5.3%) Anadarko Petroleum Corp. 11,100 670,329 Apache Corp. 7,500 293,700 ConocoPhillips 9,800 470,008 Energy Transfer Partners LP 10,500 431,235 Enterprise Products Partners LP 11,400 283,860 EOG Resources, Inc. 5,300 385,840 Exxon Mobil Corp. 36,405 2,706,712 Green Plains Partners LP (NON) 29,814 393,545 Gulfport Energy Corp. (NON) 6,900 204,792 JP Energy Partners LP 13,400 81,070 Memorial Resource Development Corp. (NON) 46,590 819,052 Royal Dutch Shell PLC ADR Class A (United Kingdom) 11,059 524,086 Suncor Energy, Inc. (Canada) 15,100 403,472 Total SA ADR (France) (S) 21,542 963,143 Valero Energy Corp. 13,900 835,390 Paper and forest products (0.2%) International Paper Co. 9,900 374,121 Personal products (1.1%) Avon Products, Inc. (S) 97,101 315,578 Coty, Inc. Class A (NON) (S) 33,058 894,549 Edgewell Personal Care Co. 9,300 758,880 Pharmaceuticals (5.5%) Allergan PLC (NON) 2,126 577,868 Bristol-Myers Squibb Co. 9,300 550,560 Eli Lilly & Co. 8,900 744,841 Jazz Pharmaceuticals PLC (NON) 1,946 258,448 Johnson & Johnson 25,230 2,355,221 Merck & Co., Inc. 27,700 1,368,103 Mylan NV (NON) (S) 6,800 273,768 Perrigo Co. PLC 4,300 676,261 Pfizer, Inc. 80,086 2,515,501 Shire PLC ADR (United Kingdom) 2,900 595,167 Real estate investment trusts (REITs) (1.2%) Armada Hoffler Properties, Inc. (R) 53,154 519,315 Easterly Government Properties, Inc. (R) 53,716 856,770 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 14,540 250,379 Kimco Realty Corp. (R) 11,900 290,717 Rayonier, Inc. (R) 11,600 256,012 Real estate management and development (0.2%) Marcus & Millichap, Inc. (NON) 6,266 288,173 Road and rail (0.8%) Union Pacific Corp. 15,800 1,396,878 Semiconductors and semiconductor equipment (2.2%) Avago Technologies, Ltd. 3,000 375,030 Intel Corp. 48,220 1,453,351 Lam Research Corp. 4,800 313,584 Marvell Technology Group, Ltd. 23,700 214,485 Maxim Integrated Products, Inc. 8,200 273,880 Micron Technology, Inc. (NON) 16,500 247,170 NVIDIA Corp. 20,400 502,860 Texas Instruments, Inc. 10,900 539,768 Software (4.9%) Activision Blizzard, Inc. 22,500 695,025 Cadence Design Systems, Inc. (NON) (S) 12,500 258,500 Electronic Arts, Inc. (NON) 12,100 819,775 Microsoft Corp. 88,450 3,914,797 Oracle Corp. 47,930 1,731,232 Red Hat, Inc. (NON) 4,300 309,084 Symantec Corp. 23,700 461,439 TiVo, Inc. (NON) 23,300 201,778 TubeMogul, Inc. (NON) (S) 21,219 223,224 Specialty retail (3.3%) American Eagle Outfitters, Inc. (S) 13,000 203,190 Bed Bath & Beyond, Inc. (NON) 6,300 359,226 Best Buy Co., Inc. 13,900 515,968 Gap, Inc. (The) (S) 13,800 393,300 Home Depot, Inc. (The) 15,200 1,755,448 Lowe's Cos., Inc. 17,900 1,233,668 Michaels Cos., Inc. (The) (NON) 18,995 438,785 Sally Beauty Holdings, Inc. (NON) 7,800 185,250 Select Comfort Corp. (NON) 5,797 126,838 TJX Cos., Inc. (The) 8,500 607,070 Technology hardware, storage, and peripherals (5.6%) Apple, Inc. 64,583 7,123,504 EMC Corp. 45,700 1,104,112 Hewlett-Packard Co. 28,216 722,612 NetApp, Inc. 5,600 165,760 SanDisk Corp. 2,500 135,825 Western Digital Corp. 9,700 770,568 Textiles, apparel, and luxury goods (0.8%) Coach, Inc. 7,700 222,761 NIKE, Inc. Class B 10,200 1,254,294 Tobacco (0.6%) Altria Group, Inc. 8,900 484,160 Philip Morris International, Inc. 7,533 597,593 Total common stocks (cost $142,371,558) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 430 $405,688 American Tower Corp. $5.50 cv. pfd. (R) 4,021 393,555 Iridium Communications, Inc. 7.00% cv. pfd. 3,770 297,123 Total convertible preferred stocks (cost $1,209,100) SHORT-TERM INVESTMENTS (4.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) 4,426,780 $4,426,780 Putnam Short Term Investment Fund 0.13% (AFF) 3,078,228 3,078,228 Total short-term investments (cost $7,505,008) TOTAL INVESTMENTS Total investments (cost $151,085,666) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $177,603,190. (b) The aggregate identified cost on a tax basis is $153,036,837, resulting in gross unrealized appreciation and depreciation of $41,444,161 and $12,812,916, respectively, or net unrealized appreciation of $28,631,245. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $134,892, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $— $26,414,563 $23,336,335 $1,533 $3,078,228 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,426,780, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,389,882. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $9 to cover the settlement of certain securities. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $23,502,438 $— $134,892 Consumer staples 15,393,822 — — Energy 11,717,189 — — Financials 31,106,379 241,214 — Health care 25,176,517 — — Industrials 17,410,244 379,881 — Information technology 36,886,202 — — Materials 4,386,131 227,782 — Telecommunication services 2,911,442 — — Utilities 3,592,575 — — Total common stocks Convertible preferred stocks — 1,096,366 — Short-term investments 3,078,228 4,426,780 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
